NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

TIMOTHY BEY, a/k/a TIMOTHY DORTCH, )
JR.,                               )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D18-275
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed July 6, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Lee County; Bruce Kyle, Judge.

Timothy Bey, pro se.


PER CURIAM.

              Affirmed. See Carbajal v. State, 75 So. 3d 258 (Fla. 2011); Johnson v.

State, 974 So. 2d 363 (Fla. 2008); Logan v. State, 846 So. 2d 472 (Fla. 2003); State v.

King, 426 So. 2d 12 (Fla. 1982); Harris v. State, 818 So. 2d 567 (Fla. 2d DCA 2002).



CASANUEVA, LUCAS, and BADALAMENTI, JJ., Concur.